
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 1998
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To obtain an unqualified audit opinion, and
		  improve financial accountability and management at the Department of Homeland
		  Security.
	
	
		1.Short titleThis Act may be cited as the
			 DHS Audit Requirement Target Act of
			 2012 or the DART
			 Act.
		2.Improving financial accountability and
			 management
			(a)DefinitionsIn this section—
				(1)the term Department means the
			 Department of Homeland Security;
				(2)the term financial management
			 systems has the meaning given that term under section 806 of the Federal
			 Financial Management Improvement Act of 1996 (31 U.S.C. 3512 note);
				(3)the term Secretary means the
			 Secretary of Homeland Security; and
				(4)the term unqualified opinion
			 mean an unqualified opinion within the meaning given that term under generally
			 accepted auditing standards.
				(b)Reaching an unqualified audit
			 opinionIn order to ensure
			 compliance with the Department of Homeland Security Financial Accountability
			 Act (Public Law 108–330; 118 Stat. 1275) and the amendments made by that Act,
			 the Secretary shall take the necessary steps to ensure that the full set of
			 consolidated financial statements of the Department for the fiscal year ending
			 September 30, 2013, and each fiscal year thereafter, are ready in a timely
			 manner and in preparation for an audit as part of preparing the performance and
			 accountability reports required under section 3516(f) of title 31, United
			 States Code, (including submitting the reports not later than November 15,
			 2013, and each year thereafter) in order to obtain an unqualified opinion on
			 the full set of financial statements for the fiscal year.
			(c)Report to Congress on progress of meeting
			 audit requirementsIn order
			 to ensure progress in implementing the Department of Homeland Security
			 Financial Accountability Act (Public Law 108–330; 118 Stat. 1275), and the
			 amendments made by that Act, during the period beginning on the date of
			 enactment of this Act and ending on the date on which an unqualified opinion
			 described in subsection (b) is submitted, each report submitted by the Chief
			 Financial Officer of the Department under section 902(a)(6) of title 31, United
			 States Code, shall include a plan—
				(1)to obtain an unqualified opinion on the
			 full set of financial statements, which shall discuss plans and resources
			 needed to meet the deadlines under subsection (b);
				(2)that addresses how the Department will
			 eliminate material weaknesses and significant deficiencies in internal controls
			 over financial reporting and provides deadlines for the elimination of such
			 weaknesses and deficiencies; and
				(3)to modernize the financial management
			 systems of the Department, including timelines, goals, alternatives, and costs
			 of the plan, which shall include consideration of alternative approaches,
			 including modernizing the existing financial management systems and associated
			 financial controls of the Department and establishing new financial management
			 systems and associated financial controls.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
